DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on March 11, 2021 is acknowledged.


Claim Objections
Claim 5 is objected to because of the following informalities:  there is a typo in the claim, the claim recites “aresidual” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 is indefinite as the claim does not define R1 of Formula 7.
Claim 13 recites “the second polyimide film has a void having a diameter of 100 nm or less and a shape of the void is a sphere having an average diameter of 10 to 50 nm, as observed on the cross section of the film.”  It is not clear which range is the size of the void.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”).
With respect to claim 1, '824 discloses a roll of a laminated film, wherein the laminated film is wound, the laminated film comprising a first polyimide film and a second polyimide film laminated on the first polyimide film, the second polyimide film comprising a cured product of siloxane and fluorine based polyamic acid ('824, abstr., Report, sheet 2), the second polyimide film having glass transition temperature of above 350°C (Report, sheet 2).  The range of glass transition temperature overlaps the range .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Watanabe et al. (US 2015/0017370 A1) (“Watanabe”).
With respect to claim 2, '824 teaches the roll of claim 1.  '824 discloses the thickness of the second polyimide film (Report, sheet 3), but is silent as to the thickness of the first polyimide film as recited in the claim.  Watanabe discloses a laminated film, wherein a thickness of the polyimide film is from 10 µm to 150 µm (abstr., 0045-0047).  The range of thickness overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polyimide film of '824 having a thickness as disclosed in Watanabe as this thickness is known in the art of polyimide laminated films; changes in size are within the purview of a person skilled in the art (MPEP 2144.04).


Claims 3-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Jeong et al. (US 2015/0210048 A1) (“Jeong”).
Regarding claim 3, '824 teaches the roll of claim 1.  '824 suggests polymerization of tetracarboxylic dianhydride having a structure of formula 2 or 4, and a diamine having a structure of formula 2 or 4 (Report, sheet 2), but does not specify which polyimide film is formed specifically by the polymerization of dianhydride having a structure of formula 2 or 4 and a diamine having a structure of formula 2 or 3.  Jeong discloses a laminate wherein a polymeric resin layer is formed by polymerization of an anhydride of formula 3 and a diamine of formula 4 (0109-0120).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polyimide film of '824 of a tetracarboxylic dianhydride having a structure of formula 3 and a diamine having a structure of formula 4, as it is known in the art of polyimide films to form polyimide films using compounds of these structures.
Regarding claim 4, '824 teaches the roll of claim 1. '824 is silent with respect to characteristics of the first polyimide film.  '824 suggests polymerization of tetracarboxylic dianhydride having a structure of formula 2 or 4, and a diamine having a structure of formula 2 or 4 (Report, sheet 2), but does not specify which polyimide film is formed specifically by the polymerization of dianhydride having a structure of formula 2 or 4 and a diamine having a structure of formula 2 or 3.  Jeong discloses a laminate wherein a polymeric resin layer is formed by polymerization of an anhydride of formula 3 and a diamine of formula 4 (0109-0120).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polyimide film of '824 of a tetracarboxylic dianhydride having a structure of formula 3 and a diamine having a structure of formula 4, as it is known in the art of polyimide films to form polyimide films using compounds of these structures.
Since ‘824 and Jeong teach the first polyimide film as disclosed in the instant Specification it would be inherent that the first polyimide film according to '824 and Jeong has thermal decomposition of 450°C or higher, a modulus a tensile strength, a yield strength, and CTE as recited in the claim.
Regarding claim 5, '824 teaches the roll of claim 1. '824 is silent with respect to a residual stress as recited in the claim.  '824 suggests polymerization of tetracarboxylic dianhydride having a structure of formula 2 or 4, and a diamine having a structure of formula 2 or 4 (Report, sheet 2), but does not specify which polyimide film is formed specifically by the polymerization of dianhydride having a structure of formula 2 or 4 and a diamine having a structure of formula 2 or 3.  Jeong discloses a laminate wherein a polymeric resin layer is formed by polymerization of an anhydride of formula 3 and a diamine of formula 4 (0109-0120).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first polyimide film of '824 of a tetracarboxylic dianhydride having a structure of formula 3 and a diamine having a structure of formula 4, as it is known in the art of polyimide films to form polyimide films using compounds of these structures.
Since '824 and Jeong teach the first polyimide film as disclosed in the instant Specification it would be inherent that the first polyimide film according to '824 and Jeong has a residual stress as recited in the claim.
With respect to claim 6, '824 teaches the film of claim 1.  '824 suggests polymerization of tetracarboxylic dianhydride and a diamine (Report, sheet 2), but does not specify the recited compounds, or which film is formed using them.  Jeong teaches a polyimide film wherein the film is formed by polymerization of pyromellitic acid 
With respect to claim 12, '824 teaches the film of claim 1.  '824 suggests polymerization of tetracarboxylic dianhydride and a diamine (Report, sheet 2), but does not specify the recited compounds, or which film is formed using them.  Jeong teaches a polyimide film wherein the film is formed by polymerization of 4’,4’-(hexafluoroisopropyledene)diphtalic anhydride (0109, 0110), and 2,2’-bis(trifluoromethyl)benzidine (0111).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second polyimide film of '824 of a polymerization product of  4’,4’-(hexafluoroisopropyledene)diphtalic anhydride and 2,2’-bis(trifluoromethyl)benzidine as it is known in the art of polyimide films to form polyimide resin precursors of these compounds.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Yun et al. (US 2017/0096530 A1) (“Yun”).
With respect to claim 7, '824 discloses the roll of claim 1.  '824 discloses a second polyimide film comprising a polymerization product of a tetracarboxylic anhydride and a diamine (Report, sheet 2).  Yun discloses a polyimide precursor –comprising (A) a tetracarboxylic dianhydride – Formula 2 - and (B) a component comprising an imino-forming compound – Formula 3 (0053-0057), wherein Formula 2 comprises (A-1) an acyl compound having a structure represented by Formula 7 as recited in the claim.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second polyimide film of '824 as provided in Yun, as Yun’s polyimide precursors are known in the art of making polyimide films (Yun, 0010).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Park (US 2014/0220330 A1).
With respect to claim 13, '824 teaches the roll of claim 1, but is silent with respect to the second polyimide film having a void having a diameter of 100 nm or less.  Park discloses a polyimide resin film having a void having a diameter of 100 nm to 5 µm (0068, 0100).  The range of the diameter overlaps the range recited in claim 13, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The film of Park provides an insulating material having a low dielectric constant and excellent mechanical properties (abstr.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) ('824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Katayama et al. (US 2015/018932 A1) (“Katayama”).
With respect to claim 14, '824 teaches the roll of claim 1, but is silent with respect to an in-plane retardation of the second polyimide film as recited in the claim.
Katayama teaches a polyimide film that has an in-plane retardation of 5 nm or less, which ensures desirable optical characteristics (abstr., 0075).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second polyimide film of '824 having an in-place retardation as disclosed in Katayama to obtain desirable optical characteristics.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011056824 (A) (‘824), as understood from the English translation of abstract and the Extended European Search Report of Aug. 31, 2020 (“Report”), and further in view of Urakami et al. (US 2016/0032055 A1) (“Urakami”).
With respect to claim 15, ‘824 teaches the roll of claim 1, but is silent with respect to a yellowness index as recited in the claim.  Urakami discloses a polyimide film having a yellowness index (b* value) below 8 for a thickness of the film ranging from 20-27 µm (abstr., 0122, Table 1, p. 14).   It is the Examiner’s position that yellowness index of Urakami satisfies the range of claim 15.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the polyimide film of ‘824 having a yellowness index as disclosed in Urakami, as such values of the index are known in the art of polyimide films in display devices (Urakami, 0002).


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 8-11, ‘824 and Yun fail to teach or suggest the roll as recited in the claims.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicants disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783